DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/2021 has been entered.
Applicant’s election of CAV1 in the reply filed on 11/27/2019 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 26-43 are pending.  Claims 1-25 have been cancelled. Claims 29 is withdrawn as being drawn to a different elected species.  
The following rejections are newly applied as necessitated by amendment. 
This action for claims 26-28, 30-43 is NONFINAL. 
Withdrawn Objections and Rejections
	The 35 USC 112(b) and 35 USC 103 made in the previous office action are withdrawn based upon amendments to the claims.  
Claim Objections
Claim 33 is objected to as being dependent on a rejected claim.  It is suggested that the claim be amended to place the limitations in the independent claim into the claim to overcome all issues with regard to the elected sequence.  
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 26-28,35.36-40, 42  is/are rejected under 35 U.S.C. 103 as being unpatentable over Olek et al. (US Patent Application 2009/0305234 December 10, 2009) in view of  Mori et al. (US Patent Application Publication 2008/0081333 April 3, 2008). 
The claims are interpreted as encompassing a detection wherein the sequence from the target DNA comprises SEQ ID No. 1. Based upon this embodiment, the steps would encompass an interpretation of detection of methylation across the CAV1 gene.  In such an interpretation the methylation of the gene would encompass a target that comprises SEQ ID No. 1.  
With regard to claim 26, 36-37 and 42 Olek et al. teaches one can design detection methods that screens CAV1 for methylation (para 187-191).  Olek et al. teaches that methylation status is for CpG sites within the genes which includes exons (para 30).    Olek et al. teaches using a reaction mixture for a time and temperature sufficient to detect methylation (para 187-191).  Olek et al suggests that one can determine aberrant methylation in many types of cancer including prostate (para 15).   As such Olek et al. suggest numerous samples can be detected including prostate cells.  It would be obvious to use any number of different cell types dependent on the changes of methylation one is screening for, including screening normal prostate cells to determine the different between normal prostate cells and abnormal cells (e.g. prostate cancer patient cells) for screening for differences in methylation.  However, Olek et al. does not specifically teach SEQ ID Number 1.  

With regard to claim 35, Olek et al. suggested that the primer can be biotinylated (para 31).  
With regard to 38 and 39-40, Olek et al. teaches use of methylation specific quantitative PCR and bisulfite modified target DNA in a quantitative bisulfite sequencing method (para 53-55).  
With regard to claim 26, Mori et al. suggests the methylation status determination of CAV1 (para 48, 55, and 89).  In particular Mori et al. suggests that levels of methylation can be considered as the gene as a whole, (e.g. promoter, exons and introns) (para 55).  Therefore the art suggests that one can detect methylation across the CAV1 gene.  Furthermore, Mori et al. suggests that one can screen for numerous conditions including those of cancer of the prostate (para 38). 
It would be prima facie obvious to screen and determine mutation of the target of SEQ ID No. 1 by modifying the suggestion of Olek et al. to detect all of the exons of CAV1.  The art at the time of filing therefore suggests screening the exons of CAV1 gene to detect changes in methylation.  It would be a reasonable expectation of success that the ordinary artisan can detect methylation form any region of CAV1 including the screening of the whole gene including exons as suggested by Mori and Olek in order to predictably detect methylation in a target.  

Claims 30 and 31  is/are rejected under 35 U.S.C. 103 as being unpatentable over Olek et al. (US Patent Application 2009/0305234 December 10, 2009) and   Mori et . 
Diffenbach and Roux have been previously cited.
 Olek et al. teaches one can design detection methods that screens CAV1 for methylation (para 187-191).  Olek et al. teaches that methylation status is for CpG sites within the genes which includes exons (para 30).    Olek et al. teaches using a reaction mixture for a time and temperature sufficient to detect methylation (para 187-191).  Olek et al suggests that one can determine aberrant methylation in many types of cancer including prostate (para 15).   As such Olek et al. suggest numerous samples can be detected including prostate cells.  It would be obvious to use any number of different cell types dependent on the changes of methylation one is screening for, including screening normal prostate cells to determine the different between normal prostate cells and abnormal cells (e.g. prostate cancer patient cells ) for screening for differences in methylation.  However, Olek et al. does not specifically teach SEQ ID Number 1.  Mori et al. suggests the methylation status determination of CAV1 (para 48, 55, and 89).  In particular Mori et al. suggests that levels of methylation can be considered as the gene as a whole, (e.g. promoter, exons and introns) (para 55).  Therefore the art suggests that one can detect methylation across the CAV1 gene.  Furthermore, Mori et al. suggests that one can screen for numerous conditions including those of cancer of the prostate (para 38). 

With regard to claims 30-31, the art teaches that designing primers to detect particular regions of known target is a well understand and routine method.  Diffenbach teaches parameters and principles of design include primer length, terminal nucleotide, GC content, melting temperature, PCR product length, and placement of target sequence (s30-s34).  Diffenbach teaches PCR software was known (s35).
Roux teaches optimization of PCR by the presence of enhancing agents, Mg2+, annealing temperature, primer design, cycle number, hot start PCR (s185-s194).
As such Diffenbach and Roux teach that primers can be designed to detect known regions of a target.  Herein in the instant case, it would be obvious to design any number of primers including the recited primers in the known exon regions of CAV1.   
Designing oligonucleotides to hybridize to specific targets, which are equivalents to those taught in the art is routine experimentation absence secondary considerations. The prior art teaches the parameters and objectives involved in the selection of oligonucleotides that function as primers, see Diffenbach and Roux. The prior art is replete with guidance and information necessary to permit the ordinary artisan in the field of nucleic acid detection to design primer. As discussed above, the ordinary artisan would be motivated to have designed and tested new primers to obtain additional oligonucleotides that function to detect the methylation of CAV1   as taught by Olek and Mori et al. and to identify oligonucleotides in any part of the sequence of CAV1 including SEQ ID NO. 1 with improved properties to detect. Thus, for the reasons provided above, the ordinary artisan would have designed additional oligonucleotides using the .
Claims 32 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olek et al. (US Patent Application 2009/0305234 December 10, 2009) and   Mori et al. (US Patent Application Publication 2008/0081333 April 3, 2008),Diffenbach (PCR methods and Applications (1993) volume 3, pages S30-S37) and Roux et al (PCR Methods and Applications (1995) volume 4, pages s185-s194) as applied to claims 30 and 31 and further in view of Liu et al. (US Patent Application Publication 2009/0325868 Dec 31, 2009). 
Diffenbach and Roux and Liu have been previously cited.
 Olek et al. teaches one can design detection methods that screens CAV1 for methylation (para 187-191).  Olek et al. teaches that methylation status is for CpG sites within the genes which includes exons (para 30).    Olek et al. teaches using a reaction mixture for a time and temperature sufficient to detect methylation (para 187-191).  Olek et al suggests that one can determine aberrant methylation in many types of cancer including prostate (para 15).   As such Olek et al. suggest numerous samples can be detected including prostate cells.  It would be obvious to use any number of different cell types dependent on the changes of methylation one is screening for, including screening normal prostate cells to determine the different between normal prostate cells and abnormal cells (e.g. prostate cancer patient cells) for screening for differences in methylation.  However, Olek et al. does not specifically teach SEQ ID Number 1.  Mori et al. suggests the methylation status determination of CAV1 (para 48, 55, and 89).  In particular Mori et al. suggests that levels of methylation can be 
	The combination of Olek, Mori, Diffenbach and Roux suggest detection of methylation in parts of a target using primers, however, does not teach pyrosequencing.  
With regard to claims 32 and 34, Liu et al. teaches one method of detecting methylation is by pyrosequencing (para 267-268). Liu et al. teaches that a biotinayed primer is used in the pyrosequencing method (para 267).
Therefore it would be prima facie obvious at the time of the effective filing date to modify the method of Olek, Mori et al., Diffenbach and Roux to use the pyrosequencing method of Liu in order to detection methylation in  a sample.  It would be obvious to use any of the known methylation detection methods including pyrosequencing as taught by Liu et al. The ordinary artisan would be motivated to use pyrosequencing as it allows for the detection of small CpG motifs and allow for detection using commercially available kits.  
 
Claims 41 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over   Olek et al. (US Patent Application 2009/0305234 December 10, 2009) and   Mori et al. (US Patent Application Publication 2008/0081333 April 3, 2008) as applied to claims 26-28,35.36-40, 42  and further   in view of Kennedy et al. (US Patent Application Publication 2010/0131432 May 27, 2010).
Kennedy et al. was previously cited

Although Olek and Mori et al. suggest detection of methylation in exons, the combination does not teach specifically detection of methylation of urine or semen.
With regard to claims 41 and 43, Kennedy et al. suggests that non-invasive methods of sample collecting such as urine and semen can be collected from the patient (para 89).  Kennedy et al. suggests that methylation can be detected in many genes including CAV1 (para 223 and 260).
 
Conclusion
No claims are allowed, however, it is noted that claims 33 appear to be free of the art for the elected species.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316.  The examiner can normally be reached on 9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
 /KATHERINE D SALMON/ Primary Examiner, Art Unit 1634